Citation Nr: 9915203	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-31 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to exposure to radiation. 

2.  Entitlement to service connection for a lung disorder 
secondary to exposure to radiation. 

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left leg 
disorder.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.   
 

FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
disorder secondary to exposure to radiation is not supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a lung 
disorder secondary to exposure to radiation is not supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.

3.  The claim of entitlement to service connection for a back 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

4.  The claim of entitlement to service connection for a left 
leg disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder secondary to exposure to radiation is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a lung 
disorder secondary to exposure to radiation is not well 
grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107.

4.  The claim of entitlement to service connection for a left 
leg disorder is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records show no complaints, 
clinical findings or diagnoses referable to his claimed 
disorders.  At his July 1946 examination at  discharge, 
photofluroscopic examination of the chest was noted as having 
negative findings; and no abnormal findings or diagnoses were 
made referable to any  claimed disorders.   

Various VA treatment records from January 1996 to March 1997 
are of record, which concern treatment for various 
conditions.  In February 1996, he was seen after falling and 
twisting his left foot eight days before.  The report does 
not contain an assessment associated with that injury but 
does show an assessment of degenerative joint disease and 
psoriasis.  Subsequent treatment notes reveal complaints of 
chest cramps and discomfort; flu symptoms; and a rash on the 
chest, hands, elbows, legs and feet.  The rash was associated 
with contact dermatitis and poison oak exposure.  A July 1996 
VA report of X-ray examination of the lumbosacral spine 
contains an impression of minimal hypertrophic marginal 
lipping and mild degenerative disc disease with moderate 
narrowing of the L5/S1 disc space.  The report of a November 
1996 chest X-ray noted that it was felt that a possible 
nodule was an old granulomatous scar.  Clinical notes 
indicate that in February 1997, the veteran's left 5th toe 
was fractured with a slight displacement.  In March 1997, he 
was treated for a left upper eye lid cyst.

In May 1997, the veteran reported that while a gunners mate 
on the USS WISCONSIN, he was exposed to atomic bomb radiation 
resulting from the August 6, 1945, bombing of Hiroshima, and 
the August 9, 1945 bombing of Nagasaki.  He indicated that 
his arms, chest, face, back and legs were affected.

In November 1997, the veteran provided documents, including 
copies of web pages created by the Hiroshima Peace Memorial 
Museum, a chronology of events associated with the USS 
WISCONSIN, and pictures published on the internet which are 
associated with World War II attacks on Japanese interests.  

The veteran is seeking service connection for a skin disorder 
and lung disorder, both secondary to exposure to radiation.  
He is also seeking service connection for a left leg 
disorder, and a back disorder due to a fall during service.  

With respect to all of the veteran's claims, the legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of these claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims lay 
observation is competent. 
 
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

For claims based on chronic effects of exposure to radiation, 
service connection may be established by presumption for 
certain cancers and diseases specified by statute, if they 
become manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (1998).  If a claim 
is based on a disease other than one of those specified by 
statute and regulation, the VA shall nevertheless consider 
the claim under 38 C.F.R. § 3.311, provided that the veteran 
has presented competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(4).  A presumption of service connection is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) (1998).

With respect to the claims based on radiation exposure, the 
veteran essentially contends that he was exposed to radiation 
in service, and that, as a result, he developed skin and lung 
disorders.  The United States Court of Appeals for the 
Federal Circuit has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  Therefore, 
the Board will consider the veteran's claim on both 
presumptive and direct bases.  However, where the issue 
involves medical causation, competent medical evidence that a 
claim is plausible or possible is still required to set forth 
a well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran contends that he was serving on the USS WISCONSIN 
during World War II when he was exposed to radiation after 
atomic bombs were dropped on Hiroshima and Nagasaki in August 
1945.  Initially, the Board points out that regardless of 
whether the veteran was exposed to radiation in service as he 
contends, he is not presently diagnosed with any lung or skin 
disorder that is listed among the enumerated diseases that 
are entitled to presumptive service connection for radiation-
exposed veterans.  See 38 C.F.R. §§ 3.309(d), 3.311(b).  
Moreover, he has not presented any competent scientific or 
medical evidence that any claimed lung or skin disorder is 
otherwise related to radiation exposure.  38 C.F.R. § 
3.311(b)(4). 

The veteran's service medical records are negative for any 
evidence of lung or skin disorders.  Those service medical 
records also do not show any evidence referable to his 
claimed left leg and back disorders.  As detailed above, the 
first evidence of treatment for any of his claimed disorders 
is many years following service separation, in 1996 and 1997.  
There is, however, no evidence that the veteran had a current 
disorder that is related to his time in service, including as 
related to radiation exposure.

The Board has thoroughly reviewed the evidence of record.  
The Board, however, finds that the veteran has not presented 
evidence of well grounded claims for service connection for a 
skin disorder secondary to exposure to radiation, a lung 
disorder secondary to exposure to radiation, a back disorder, 
or a left leg disorder. As noted earlier, the claimed 
disorders of the skin and lungs are not of the type that are 
statutorily entitled to presumptive service connection for 
radiation-exposed veterans, and the veteran has presented no 
evidence that such claimed disorders are radiogenic diseases.  
See 38 C.F.R. §§ 3.309(d), 3.311(b).  Moreover, while the 
veteran has presented evidence of current skin, lung, and 
back disorders, there still is no current diagnosis of a left 
leg disorder.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

More significantly, there is no competent scientific or 
medical evidence that the veteran had any of his claimed 
disorders until many years after service.  Finally, there is 
no evidence that establishes a nexus, or link, between any 
current disorder and the veteran's military service.  Despite 
the veteran's contentions that he currently has claimed 
disorders due to his time in service, including exposure to 
radiation, he has no medical expertise to offer a competent 
opinion.  Thus, his statements alone are insufficient to 
establish the presence of such disorders or to relate them to 
an incident of his military service.  See Grottveit, 5 Vet. 
App. at 93 (lay assertions of medical [etiology] cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (laypersons are not competent to render 
medical opinions).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show that the veteran had a skin, 
lung, back or left leg disorder during service, and as the 
appellant has submitted no medical opinion or other competent 
scientific evidence to show that any current skin, lung, back 
or left leg disorder is in anyway related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal are denied.  

The Board has disposed of the claims of entitlement to 
service connection for skin and lung disorders on grounds 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits.  Even so, however, the veteran has 
not been prejudiced by the Board's decision.  In assuming 
that these claims were well grounded, the RO accorded the 
veteran greater consideration than his claims warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities on appeal.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).


ORDER

In the absence of evidence of well grounded claims, service 
connection for skin, lung, back and left leg disorders is 
denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

